DETAILED ACTION
The following is a Non-Final Office Action in response to the Request for Continued Examination filed on 12 January 2022.  Claims 1, 7, 8, 15-17, 20 and 21 have been amended.  Claims 2 and 18 were previously cancelled.  Claims 1, 3-17 and 19-22 remain pending in this application.  

Examiner’s Note:  Jennifer L. Norton is the new examiner of record for the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12 January 2022 has been entered.

Response to Arguments
Applicant's arguments, see Remarks pgs. 11-14, filed with respect to rejected claims 1, 3-17 and 19-22 under 35 U.S.C. 103(a) have been fully considered but they are not persuasive in part. 

With respect to the Applicant’s statement, “Support for the amendments to independent claim 1 can be found, for example, in paragraphs [0024], [0028] - [0032], [0048], and [0052] - [0055] of applicant's specification.”  (see Remarks, pg. 12, paragraph 2)  The Examiner respectfully disagrees.  

After review of the Specification, in particular the cited paragraphs of  [0024], [0028] - [0032], [0048], and [0052] - [0055], the Examiner has not found support for the newly presented amendments of 
based at least on a portion of the contextual information and the lighting map, determining, for each lighting2PATENT Application No.: 15/445,917Attorney Docket No.: 0715150.841-US2 scheme in the plurality of lighting schemes, a subset of lighting devices having locations corresponding to the lighting scheme and a lighting characteristic for each lighting device in the subset of lighting devices, wherein a first subset of lighting devices is associated with a first lighting scheme from the plurality of lighting schemes and a second subset of lighting devices is associated with a second lighting scheme from the plurality of lighting schemes; 
causing the first subset of lighting devices to implement the first lighting scheme from the plurality of lighting schemes while the user performs a first portion of the user task; and 
causing the second subset of lighting devices to implement the second lighting scheme from the plurality of lighting schemes while the user performs a second portion of the user task.



In regards to the Applicant’s argument, “Lashina does not disclose or suggest the amendment features of “determining a plurality of lighting schemes associated with the user performing the user task.” (see Remarks, pg. 13, paragraph 2)  The Examiner agrees.  

Claims 1, 6-8, 12, 17 and 20-22 stand objected to for grammatical issues, claims 1, 3-17 and 19-22 stand rejected under 35 U.S.C. 112(a), and claims 10 and 16 stand rejected under 35 U.S.C. 112(b).  

Claim Objections
Claims 1, 6-8, 12, 17 and 20-22 are objected to because of the following informalities:  
Claim 1 recites the grammatical issue “a position of the lighting device in the home environment” in line 8.  Suggested claim language “a position each of the plurality of lighting devices in the home environment” to correlate with the preceding limitation of “for each of a plurality of lighting devices in the home environment” in claim 1, lines 4-5.

Claim 6 recites the abbreviation of “API” in line 2.  All abbreviations should be spelled out to avoid any ambiguity in the claim.  Suggested claim language: “application program interface (API)”.
Claim 6 includes the grammatical error “one or more of lighting on/off state” in line 3.  Suggested claim language “one or more of a lighting on/off state”.  

Claim 6 includes the punctuation error “lighting on/off state, and lighting …” in line 3.  Suggested claim language “lighting on/off state [[,]] and lighting …”.

Claim 7 includes the grammatical error “one or more of display on/off state” in line 3.  Suggested claim language “one or more of a display on/off state”.  

Claim 7 includes the punctuation error “display on/off state, and lighting …” in line 3.  Suggested claim language “display on/off state [[,]] and lighting …”.

Claim 7 recites “the display” in line 4.  There is antecedent support for the limitation of “display screen” in claim 1, line 11.  Suggested claim language: “the display screen”.

Claim 8 includes the grammatical issue “the one or more respective lighting characteristics including: for the one or more nonconventional lighting devices one or more of …” in lines 4-5.  Suggested claim language “the one or more respective lighting characteristics including: 

Claim 8 includes the grammatical error “a direction in which screen is facing” in line 5.  Suggested claim language “a direction in which a screen is facing”.  

Claim 12 recites “determining the lighting characteristics …” in line 2.  There is antecedent support for the limitation of “one or more lighting characteristics” in one or more lighting characteristics …”.

Claim 17 recites the grammatical issue “a position of the lighting device in the home environment” in line 9.  Suggested claim language “a position each of the plurality of lighting devices in the home environment” to correlate with the preceding limitation of “for each of a plurality of lighting devices in the home environment” in claim 17, lines 5-6.

Claim 20 recites the grammatical issue “a position of the lighting device in the home environment” in line 8.  Suggested claim language “a position each of the plurality of lighting devices in the home environment” to correlate with the preceding limitation of “for each of a plurality of lighting devices in the home environment” in claim 20, lines 4-5.

Claim 21 recites the abbreviation of “API” in line 3.  All abbreviations should be spelled out to avoid any ambiguity in the claim.  Suggested claim language: “application program interface (API)”.

Claim 21 recites “the non-conventional lighting device” in line 7.  There is antecedent support for the limitation of “at least one non-conventional lighting device” in claim 11, line 4.  Suggested claim language: “the at least one non-conventional lighting device”.

Claim 22 recites “the environment” in line 5.  There is antecedent support for the limitation of “home environment” in claim 1, line 5.  Suggested claim language: “the home environment”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2017/0181251 A1 recites: 

In some implementations, the inferred task involves the user taking part in a particular activity in a particular place.  For example, the inferred task can include the 
the inferred task and contextual information.  For example, if the user is going to sleep (determined for example by the controller noting that it is late at night, lack of router activity, the user turning off a bedside lamp, and rustling sounds from the bed) the lighting controller identifies the lights in proximity to the user that are illuminated (including any device screens and 
power status lights that are illuminated) and sends commands to those devices via one or more computer networks to darken those lights to a level that is consistent with user preferences (e.g., anywhere from completely dark to dimly lit with a restful hue--e.g., dusky blue or purple).  The controller can also identify a lighting device that can serve as a night light if so desired by the user per user preferences and then send commands to that device via one or more computer networks to set the illumination of that device to a level that is consistent with user preferences.  Note also than any lighting plans implemented by the lighting controller can include a time element that allows the controller to gradually dim or brighten the lights in a room over time.  (pg. 7, par. [0078])

Claims 1 (lines 21-40), 17 (lines 21-40) and 20 (lines 20-39):

based at least one a portion of the contextual information and the lighting map, determining, for each lighting 2PATENT Application No.: 15/445,917Attorney Docket No.: 0715150.841-US2 scheme in the plurality of lighting schemes, a subset of lighting devices having locations corresponding to the lighting scheme and a lighting 
causing the first subset of lighting devices to implement the first lighting scheme from the plurality of lighting schemes while the user performs a first portion of the user task; and 
causing the second subset of lighting devices to implement the second lighting scheme from the plurality of lighting schemes while the user performs a second portion of the user task.  (lines 21-40)

	The only support for the preceding limitations is found in claims 1, 7 and 20; i.e. the Specification as filed on 28 February 2017 does not support controlling a first subset of lighting devices associated with a first lighting scheme based on a first portion of a user task; and controlling a second subset of lighting devices associated with a second lighting scheme based on a second portion of the (same) user task. 

Claims 3-17, 21 and 22, dependent from claim 1, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

Claim 19, dependent from claim 17, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 10 recites “the associated positions” in line 1.

Claim 16 recites “the lighting scheme” in lines 2, 3, and 7; and “the predicted path” in line 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to configuring lighting systems.

		U.S. Patent Publication No. 2005/0119767 A1 discloses methods for configuring automation devices in a building automation system.

		U.S. Patent Publication No. 2014/0343699 A1 discloses methods and apparatus for interactive control of a lighting environment.



		U.S. Patent Publication No. 2015/0174361 A1 discloses a method and apparatus that provide first lighting having first light output characteristics to a first user and simultaneously provide second lighting having second light output characteristics to a second user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117